Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1, 2 and 7-15 in the reply filed on 5/4/2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/29/2019.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the first sub-hinge".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second sub-hinge".  There is insufficient antecedent basis for this limitation in the claim.

It appears that claim 11 should depend from claim 9.

Claims 12-15 are rejected for depending upon an indefinite claim.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 9047055 B2, hereinafter Song) in view of Kim (US 10558242 B2, hereinafter Kim’242)

1. Song teaches a display device comprising: 
a display module including a first non-folding area (area that overlaps with 100), a second non-folding area (area that overlaps with 200), and a folding area (area that overlaps with A3) arranged in a first direction (bottom left to top right direction of fig 12), the folding area being disposed between the first and second non-folding areas (fig 12); 
a first support part (100) disposed below the first non-folding area (abstract recites ‘a flexible display screen attached to the tops of the first plate and the second plate and the hinge member’); 
a second support part (200) disposed below the second non-folding area; 
a hinge part (A3) configured to be fold along a plurality of rotational axes (axes of plurality of 2b, fig 14) spaced apart in the first direction (fig 13) and disposed below the folding area (abstract recites ‘a flexible display screen attached to the tops of the first plate and the second plate and the hinge member’); 

a support plate (6, fig 15) 
wherein the hinge part comprises: 
a fixed part (middle instance of fig 14, see annotated fig 14 below) including a first body part (middle part of 2b, which is underneath 6, see figs 13, 14) having a substantially flat top surface; 
a first hinge (top instance of fig 14, see annotated fig 14 below) rotatably connected to a first side of the fixed part; and 
a second hinge (bottom instance of fig 14, see annotated fig 14 below) rotatably connected to a second side of the fixed part opposing the first side in the first direction with the first body part interposed therebetween, 
wherein each of the fixed part, first hinge, and the second hinge overlaps at least a portion of the display module when viewed in plan (abstract recites ‘a flexible display screen attached to the tops of the first plate and the second plate and the hinge member’), 
wherein the first hinge (2b, 4b, fig 14) comprises: 
a first extension part (4b) extending in a second direction crossing the first direction; and 
a plurality of second extension parts (2b, 150, fig 14) extending from a second side of the first extension part opposite to a first side of the first extension part facing the fixed part, in the first direction (fig 14), and 
wherein the second hinge (bottom instance of 2b, 4b, see annotated fig 14) comprises: 
a third extension part (4b since the second hinge is a mirror of the first hinge) extending in the second direction; and 
a plurality of fourth extension parts (2b, 150, fig 14 since the second hinge is a mirror of the first hinge) extending from a second side of the third extension part opposite to a first side of the third extension part facing the fixed part, in the first direction (fig 14).

    PNG
    media_image1.png
    395
    434
    media_image1.png
    Greyscale


However Song fails to specifically teach a sheet part disposed between the folding area and the hinge part; and 
a support plate disposed between the sheet part and the hinge part,

Kim’242 (fig 2) teaches a sheet part (121) disposed between a folding area (middle area) and a hinge part (133); and a support plate (120) disposed between the sheet part (121) and the hinge part (133), the support plate having a plurality of openings (H/P) overlapping a portion of the hinge part in a plan view (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim’242 into the device of Song. The ordinary artisan would have been motivated to modify Zhang in the above manner for the purpose of having a support plate that is easily folded due to the relatively high density of holes formed therein (Kim col 5 lines 24-32).

Regarding claim 2, Song and Kim teach the display device of claim 1, wherein Song further teaches: 
the fixed part extends in the second direction (figs 12-14); and 
the first and second sides of the fixed part oppose each other in the first direction (figs 12-14).

Regarding claim 21, Song and Kim teach the display device of claim 2, wherein Song teaches that the first body part of the fixed part is not configured to be bent when the display device is folded (since 2b is a solid piece that does not bend).

Regarding claim 22, Song and Kim teach the display device of claim 2, wherein Song teaches: 
the fixed part further includes a first part (see annotated fig 13) and a second part (see annotated fig 13) opposing each other in the second direction (see annotated fig 13);
top surfaces of the first part and the second part are disposed at a higher elevation than the top surface of the first body part (see annotated fig 13); and
the sheet part is disposed between the first part and the second part (figs 12-13).

    PNG
    media_image2.png
    789
    915
    media_image2.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim ‘242, further in view of Kim (US 20200170127 A1, hereinafter Kim ‘127) 

Regarding claim 8, Song and Kim ‘242 teach the display device of claim 2, but fail to teach: the display module is configured to be out-folded to be exposed to the outside such that the first support part is interposed between the first non-folding area and the second non-folding area when the first and second hinges are rotated.

Kim ‘127 teaches: the display module is configured to be out-folded to be exposed to the outside (fig 1) such that the first support part (150) is interposed between the first non-folding area and the second non-folding area when the first and second hinges are rotated (while rotating from fig 2 to fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim ‘127 into the device of Song and Kim ‘242. The ordinary artisan would have been motivated to modify Song and Kim ‘242 in the above manner for the purpose of having a foldable tablet type of display.


Allowable Subject Matter

Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 7:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein: the hinge part further comprises: 
a plurality of first connection parts disposed on the first and second sides of the fixed part and extending in the second direction; 
a plurality of second connection parts disposed at a first side of the first hinge facing the first side of the fixed part and extending in the second direction; and 
a plurality of third connection parts disposed at a first side of the second hinge facing the second side of the fixed part and extending in the second direction; and 
the first connection parts are disposed between the second connection parts and between the third connection parts so as to be rotatably coupled to the second connection parts and the third connection parts in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 9:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the hinge part further comprises: 
a first sub-hinge connected to the first hinge and the first support part, the first sub-hinge being disposed further away from the fixed part in the first direction than the first hinge; and 
a second sub-hinge connected to the second hinge and the second support part, the second sub-hinge being disposed further away from the fixed part in the first direction than the second hinge in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 7, the above cited references fail to teach the above noted limitations. Kim ‘127 teaches the above noted limitations in isolation however it would not have been obvious to modify Song in view of Kim ‘127 since the hinges are significantly different. Kim ‘127 fails to teach the limitations of the base claim and intervening claims. 

Regarding claim 9, the above cited references fail to teach the above noted limitations. As noted in the Office Action dated 5/16/2022, Zhang teaches the above noted limitations in isolation. However it would not have been obvious to modify Song in view of Zhang since the hinges are significantly different. Zhang fails to teach the limitations of the base claim and intervening claims.

Regarding claim 7, Kim ‘127 in isolation teaches: the hinge part (130) further comprises:

a plurality of first connection parts (other middle instances of 130) disposed on the first and second sides (left and right sides) of the fixed part and extending in the second direction (see fig 4);

a 

a 

the first connection parts (other middle instances of 130) are disposed between the second connection parts and between the third connection parts () so as to be rotatably coupled to the second connection parts and the third connection parts ().

One could argue that Kim ‘127 fails to teach a plurality of second connection parts;
a plurality of third connection parts

It has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to increase the number of hinge parts 130. The ordinary artisan would have been motivated to modify Kim ‘127 in the above manner for the purpose of fitting a larger display or having a larger rotation angle ([0071] recite ‘Consequently, the hinge part 130 and the intermediate case 150 may have the same length/height’)

However, it would not have been obvious to modify Song in view of Kim ‘127 to teach the above noted limitations.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 2/72022 have been fully considered but they are made moot by the new rejections as shown above. As indicated in the previous office action, previous claim 10 would have been allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. Note that the limitations of claim 9 were not included into claim 1, also note that current claims 7, 9 now has a similar indication and both depend from claim 2.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841        


/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841